Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the application.
Election/Restrictions
Applicant’s election of Group I, claims 1-6, 9-11 and 13, and compound of formula (II) as the compound species in the reply filed on November 16, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The examiner notes that claim 13 is dependent from claim 12, which is dependent from claim 7, which is a different invention. Therefore, claim 13 is also withdrawn.
Claims 7-8 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2020.
Claims 1-14 are pending in the application. Claims 7-8 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-6 and 9-11 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This application is a National Stage Entry of PCT/CN2016/104314 filed November 2, 2016, which claims priority to Chinese Foreign Application No. 201610003201.6 filed January 5, 2016. 
Information Disclosure Statement
Receipt of Information Disclosure Statement filed July 30, 2018 is acknowledged.
Claim Objections
Claim 6 is objected to because of the following informalities:  the misspelling of “cucumber” in line 1 of claim 6.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a “controlling cucumber downy mildew and/or rice sheath blight in a plant”, does not reasonably a “preventing cucumber downy mildew and/or rice sheath blight in a plant”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant claims 6 and 9-11 are drawn to a method of preventing and controlling cucumber downy mildew and/or rice sheath blight in a plant comprising applying the fungicide composition according to claim 2 to the plant or a plant growth location. Applicant is not enabled for "a preventive method" because "prevention" includes “total prevention”. The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention.  Applicant’s data indicates a control of Pseudoperonospora cubensis, (Test case 1, pages 12-13) and  control of Rice sheath blight (Test 2, pages 13-14), not total prevention as claimed. 
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdAPls 1986) at 547 the court recited eight factors:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Breath of the claims and Nature of the invention:  The instant invention pertains to a method for preventing and controlling cucumber downy mildew and/or rice sheath blight in a plant comprising applying the fungicide composition according to claim 2 to the plant or a plant growth location.
State of the art:  The skilled artisan would view that prevention would include the total prevention of viral disease in plants, which is unlikely. Goh et al. (US 5,527,818), cited by Applicant on IDS dated 7/30/2018, disclose a sulfamoyl triazole derivative and a fungicide containing the sulfamoyl triazole derivative 
    PNG
    media_image1.png
    65
    164
    media_image1.png
    Greyscale
 , substituents defined throughout the specification (Abstract). Goh et al. disclose in Table 13 the compounds provide preventative value ranging from A-preventative value was 95% or higher; B-preventative value was 80% or lower than 95%; C-preventative falue was 50% to lower thatn 80%; and D-preventative value was lower than 50%. Compounds 41, 83, 89, 284, 363, and 610 have a preventative value of B. Compound 492 has a preventative value of C. Compounds 389 and 502 have a preventative value of D (col. 33, lines 15-59). These compounds do not show total prevention of the fungal pathogen on plants. As, such, Goh et al. do not disclose a method of total prevention of fungi.
Level of one of ordinary skill:  The relative skill of those in the art is high, typically requiring an advanced professional degree.
Predictability or lack thereof in the art:  The skilled artisan would view that total prevention of cucumber downy mildew and/or rice sheath blight, is highly unpredictable. The control or partial control of damage caused by fungi is more 
Existence of working examples and Amount of direction/guidance present:  
In the instant case, Applicant provides working examples on pages 12-13, Test case 1 and pages 13-14, Test case 2. The data in Test 1 demonstrate that compound of Formula 1 provides 35.56% to 87.58% control of Pseudoperonospora cubensis (cucumber downy mildew). The compound of Formula II provides 31.21% to 94.63% control of Pseudoperonospora cubensis (cucumber downy mildew). The data in Test 2 indicates that Compound No. Y14078 at 200 mg/L provides 52.5% control of Rice Sheath blight and Compound No. Y14079 at 200 mg/L provides 67.5% control of Rice Sheath blight. Since the data indicates compounds of Formula 1 and Formula 2 and Y14078 and Y14079 do not provide total prevention of Pseudoperonospora cubensis (Downy mildew) and Rice sheath blight, it is unlikely that the compounds will totally prevent Pseudoperonospora cubensis (Downy mildew) and Rice sheath blight in plants. The examples demonstrate a control of Pseudoperonospora cubensis (Downy mildew) and Rice sheath blight, not total prevention of the fungal diseases. 
Wands factors, e.g., the state of the prior art, limited working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the method in the instant claim as to whether prevention of viral disease with the compound of formula (I), as claimed, would be likely with an assurance of success.

In view of the scope of enablement rejection, claims 6 and 9-11 are being further examined herein below as a method of controlling cucumber downy mildew and/or rice sheath blight in a plant comprising applying the fungicide composition according to claim 2 to the plant or a plant growth location. 

Applicant’s Elected Species
	Initially, the Examiner searched for Applicant’s elected species of formula (II), 
    PNG
    media_image2.png
    87
    207
    media_image2.png
    Greyscale
.
However, since no prior art was found which could be used to reject the claims, the search was expanded to the compound of formula (I) 
    PNG
    media_image3.png
    77
    201
    media_image3.png
    Greyscale
. The search was not further expanded because prior art was found to reject the compound of formula (II).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (US 5,527,818). Goh et al. cited by Applicant on the IDS filed July 30, 2018.



Applicant’s invention
	Applicant claims a fungicidal compound in a structure represented by formula (I) or (II): 
    PNG
    media_image3.png
    77
    201
    media_image3.png
    Greyscale
formula (I), 
    PNG
    media_image2.png
    87
    207
    media_image2.png
    Greyscale
formula (II). Applicant claims a fungicidal composition, wherein its active ingredient comprises a compound in a strucure represented by formula (I) and/or formula (II). Applicant claims a method of controlling cucumber downy mildew and/or rice sheath blight in a plant comprising applying the fungicide composition according to claim 2 to the plant or a plant growth location. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
	Regarding claims 1 and 2, Goh et al. teach a sulfamoyl triazole derivative and a fungicide containing the same as an effective component 
    PNG
    media_image4.png
    62
    165
    media_image4.png
    Greyscale
(Abstract, col. 34, lines 21-30, claim 1). Goh et al. teach A is expressed as  
    PNG
    media_image5.png
    60
    123
    media_image5.png
    Greyscale
 (col. 34, lines 31-40, claim 1). Goh et al. teach that Y is a halogen atom (col. 2, lines 5-6; col. 34, lines 56-57, claim 1). Goh et al. teach a halogen atom is fluorine, chlorine or bromine (col. 2, lines 28-29). Goh et al. teach R1 and R2 are a lower 
    PNG
    media_image6.png
    131
    277
    media_image6.png
    Greyscale
 (col. 3, lines 45-55). 
	Regarding claims 3 and 9, Goh et al. teach the preferred content of the compound in each of the prepared chemical as an effective amount is more preferably 1 wt.% to 80 wt. % (col. 26, lines 10-12). 
	Regarding claims 4 and 10, Goh et al. teach in a water-dispersible powder the compound serving as an effective component usually comprises 5% to 90% of the mixture with the soild carrier and dispersed wetting agent as a balance (col. 26, lines 14-19).
	Regarding claims 5 and 11, Goh et al. teach when the compounds expressed by general formula (I) is used as the fungicide, they are mixed with a carrier, diluent or an additive and an adjuvant by a known method (col. 24, lines 55-61). Goh et al. teach a surface active agent is added (col. 25, lines 35-42).
	Regarding claim 6, Goh et al. teach the effects of curing crop damage obtainable from the fungicide. Goh et al. teach the compound and the fungicide containing the same have excellent effects in curing gourd downy mildew (Pseudoperonospora cubensis) (col. 32, lines 31-47). Goh et al. teach in Test example 1, five seeds of cucumber were seeded. The water-dispersible powder to example chemical 2 was sprayed on the seedling of cucumbers having spread cotyledons. One day after Pseudoperonospora cubensis) was inoculated by atomization (col. 33, lines 25-40).
Difference between the prior art and the claims 
(MPEP 2141.02)
	Goh et al. do not specifically provide examples wherein the compound of formula (I), as claimed, is exemplified.
 Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the time of invention to use the teachings of Goh et al. and formulate and/or use the compound of formula (I) 
    PNG
    media_image3.png
    77
    201
    media_image3.png
    Greyscale
 in a method of controlling cucumber down mildew. Goh et al. teach a sulfamoyl triazole derivative and a fungicide containing the same as an effective component 
    PNG
    media_image4.png
    62
    165
    media_image4.png
    Greyscale
(Abstract, col. 34, lines 21-30, claim 1). Goh et al. teach A is expressed as  
    PNG
    media_image5.png
    60
    123
    media_image5.png
    Greyscale
 (col. 34, lines 31-40, claim 1). Goh et al. teach that Y is a halogen atom (col. 2, lines 5-6; col. 34, lines 56-57, claim 1). Goh et al. teach a halogen atom is fluorine, chlorine or bromine (col. 2, lines 28-29). Goh et al. teach R1 and R2 are a lower alkyl group for example 
    PNG
    media_image6.png
    131
    277
    media_image6.png
    Greyscale
 (col. 3, lines 45-55). 
	One of ordinary skill in the art would have been motivated to use bromine as the Y constituent in compound of the general formula to obtain the claimed compound of formula (I) because Goh et al. specifically teach the halogen atom is fluorine, chlorine or bromine. As such, it would have been obvious to one of ordinary skill in the art to use any of the functionally equivalent halogen atoms in the compound. In addition, bromine is listed in a short list of halogen compounds and it would be readily envisaged by one skilled in the art that bromine can be used as the halogen atom for constituent Y in the compound. In addition, examples of compounds expressed by formula (I-3) are taught. Specifically compound 260, wherein R1 is Me, R2 is Me and Yn is 1-Br, reads on the compound of formula (I). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616  
                                                                                                                                                                                                      /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616